TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 22, 2020



                                       NO. 03-19-00453-CV


                           Volkswagen Aktiengesellschaft, Appellant

                                                  v.

                     The State of Texas and Travis County, Texas, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICE TRIANA AND SMITH
         REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE ROSE;
                  DISSENTING OPINION BY JUSTICE TRIANA




This is an appeal from the interlocutory order signed by the trial court on June 14, 2019. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the court’s order.     The trial court erred in denying VW Germany’s special appearance.

Therefore, the Court reverses the trial court’s orders denying the special appearance and renders

judgment dismissing the State’s claims against VW Germany. The appellees shall pay all costs

relating to this appeal, both in this Court and in the court below.